Oo *® NY DBD A FR W NO —

NO NO NO NNO KN NO NY NO Rw et
oOo nN DA WO FBP WD NYO KF§& DOD OO DW NIN DB A BP WD NO KS SOS

 

 

WILLIAM C. SCHROEDER

KSB LITIGATION, PS.

221 N. Wall St., Suite 210

Spokane, WA 99201

Telephone: (509)624-8988
Facsimile: (509)474-0358
wes@ksblit.legal

Attorneys for Defendant

The Moody Bible Institute of Chicago

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

YUKI LEE, in her capacity as
personal representative of the Estate
of her deceased husband, JOOCHAN
LEE, individually and Decedent’s
surviving wife, and in her capacity as
Guardian of their minor daughter,
A.L. both as beneficiaries and heirs of|
Decedent’s estate,

Plaintiffs,
VS.

THE MOODY BIBLE INSTITUTE
OF CHICAGO, and Illinois
corporation,

Defendant.

 

 

No. 2:19-cv-00326-SAB

AMENDED ANSWER AND
AFFIRMATIVE DEFENSES

AND

JURY DEMAND

Defendant, THE MOODY BIBLE INSTITUTE OF CHICAGO (“Moody

Bible”), by and through its attorneys, and for its Answer and Affirmative

Defenses to Plaintiffs’ Complaint for Wrongful Death, states:

AMENDED ANSWER AND AFFIRMATIVE
DEFENSES AND JURY DEMAND - 1

 
 

 

I. NATURE OF ACTION
1.1 Plaintiff Yuki Lee (“Lee”) seeks recovery of damages for personal
injuries and wrongful death of her Decedent, Joochan Lee (“Joochan”) who was
killed in an air crash while a student on board a training flight conducted by
Defendant The Moody Bible Institute of Chicago’s missionary aviation school.
The air crash occurred on July 13, 2019, near Deer Park, Washington.
ANSWER:Moody Bible admits Plaintiff Lee seeks recovery of damages for
alleged personal injuries and wrongful death of her Decedent, Joochan, who
was killed in an air crash that occurred on July 13, 2019, near Deer Park,
Washington. Moody Bible denies the remaining allegations contained in
Paragraph 1.1 not specifically admitted herein.
II. PARTIES
2.1. Plaintiff Yuki Lee is Joochan’s surviving widow, the natural
custodial mother, and legal guardian of their minor daughter, A.L. She is an
adult over 18 years old. At the time of the collision, she was pregnant carrying
her minor daughter A.L. who is, at the time of filing this complaint, 6 months
old. Plaintiff Lee is also the duly appointed Personal Representative of the
Estate of Decedent Joochan Lee filedunder Spokane County Superior Court

cause of action #19401268-32.

AMENDED ANSWER AND AFFIRMATIVE
DEFENSES AND JURY DEMAND - 2

 
oO © YN BD A F&F WW KN

10
1
12
13
“14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

ANSWER: Moody Bible admits Plaintiff Lee is Joochan’s surviving widow,
the natural custodial mother, and legal guardian of their minor daughter, A.L.
Moody Bible admits Plaintiff Lee is the duly appointed Personal Representative
of the Estate of Decedent Joochan Lee filedunder Spokane County Superior
Court cause of action #19401268-32. Moody Bible has insufficient information
to admit or deny the remaining allegations in Paragraph 2.1, and therefore
denies them.

2.2 Defendant Moody is present and doing business in Spokane,
Washington. It maintains its headquarters in Chicago, Illinois. Moody is and
has been an Illinois corporation, registered with the Secretaries of State in
Washington and Illinois. Moody owns and operates a Missionary Aviation
College in Spokane, Washington, which offers a degree in “Missionary
Aviation Technology.”

ANSWER: Moody Bible admits it is present and doing business in Spokane,
Washington. Moody Bible admits it maintains its headquarters in Chicago,
Illinois. Moody Bible admits it is an Illinois not-for-profit corporation registered
with the Secretaries of State in Washington and Illinois. Moody Bible denies it
owns and operates a “Missionary Aviation College” in Spokane Washington.
Moody Bible admits it offers a Bachelor of Science degree in Missionary

Aviation Technology. Moody Bible’s Missionary Aviation Technology degree

AMENDED ANSWER AND AFFIRMATIVE
DEFENSES AND JURY DEMAND - 3

 
 

 

is offered through Moody Bible’s Moody Aviation academic division. The
Moody Aviation academic division has a location in Spokane, Washington.
III. JURISDICTION & VENUE

3.1 The flight departed Felts Field airport within the city limits of
Spokane in Spokane County. The air crash occurred near the unincorporated
community of Clayton in Stevens County, Washington. Defendant Moody is
present and doing business in Spokane County. Joochan's estate is filed and
pending in Spokane County Superior Court.
ANSWER:Moody Bible admits the flight departed Felts Field Airport in
Spokane, Washington. Moody Bible admits it is present and doing business in
Spokane County. Moody Bible admits Joochan’s estate is filed and pending in
Spokane County Superior Court. Moody Bible denies the remaining allegations
contained in Paragraph 3.1 not specifically admitted herein.

3.2 This Court has subject matter jurisdiction in this action pursuant to
WA Const. Art. 4 §6. Venue is proper in this court under RCWA 4.12.et seq.
ANSWER: Moody Bible denies the allegations contained in Paragraph 3.2 as
the allegations pertain to The Superior Court of the State of Washington, rather
than the United States District Court for the Eastern District of Washington,

which has original subject matter jurisdiction of this action.

AMENDED ANSWER AND AFFIRMATIVE
DEFENSES AND JURY DEMAND - 4

 
oO Oo NSN DO WO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

IV. FACTS

4.1 Joochan was enrolled as a student in Moody's Aviation College,
seeking a degree in Aviation Technology as a pilot. He planned to first become
a missionary pilot and then engage in a career as a commercial pilot.
ANSWER: Moody Bible admits Joochan was enrolled as a student in Moody
Bible’s aviation program seeking a Bachelor of Science degree in Missionary
Aviation Technology. Moody Bible has insufficient information to admit or
deny the remaining allegations in Paragraph 4.1, and therefore denies them.

4.2 On July 13, 2018, Joochan was taking his first flight training lesson.
He had never before flown an aircraft. He was seated in the left front seat of the
aircraft a Cessna 17R "Skyhawk," manufactured in year 2000 with registration
#N24442. The plane was exclusively owned and operated by Moody.
ANSWER:Moody Bible denies Joochan was taking his first flight training
lesson on July 13, 2018. Moody Bible has insufficient information to admit or
deny whether Joochan had never before flown an aircraft, and therefore denies
such allegation. Moody Bible denies the aircraft was a Cessna 17R “Skyhawk.”
Moody Bible admits the aircraft was manufactured in 2000 with registration
#N24442. Moody Bible admits it exclusively owned and operated the subject
aircraft. Moody Bible has insufficient information to admit or deny the

remaining allegations in Paragraph 4.2, and therefore denies them.

AMENDED ANSWER AND AFFIRMATIVE
DEFENSES AND JURY DEMAND - 5

 
oO CO NHN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

4.3. The plane and flight were under the command and control of Diego

Senn, a Moody Certified Flight Instructors (CFD. Mr. Senn had received his
CFI license 6 months before on January 14, 2018. Andrew Trouten, a fellow
student at Moody, was seated in a back seat as merely a voluntary
passenger/observer.
ANSWER:Moody Bible admits the plane and flight were under the command
of Diego Senn, a Certified Flight Instructor (CFI). The allegation that the plane
and flight were under the control of Diego Senn is a legal conclusion for which
no answer is required, but if the Court deems that such an answer is required,
Moody Bible denies such allegation. Moody Bible denies Mr. Senn received his
CFI license 6 months before on January 14, 2018. Moody Bible has insufficient
information to admit or deny the remaining allegations in Paragraph 4.3, and
therefore denies them.

4.4 The flight departed Felts Field Airport in Spokane, Washington at
approximately 9:55 a.m. on July 13, 2018. Weather was clear with 10 miles of
visibility. Temperature was 28 C / 82.4 F. Wind was a mild 4 knots at 110° SE.
ANSWER: Moody Bible admits the allegations contained in Paragraph 4.4.

4.5 Following departure, the CFI communicated with the Spokane

Terminal Radar Approach Control (GEG TRACON) and proceeded to the

AMENDED ANSWER AND AFFIRMATIVE
DEFENSES AND JURY DEMAND - 6

 
N

Oo Fe SNF Oo mn WD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Clayton practice area near Dear Park, Washington, approximately 15 miles
northwest of the Felts Field airport.
ANSWER: Moody Bible admits the allegations contained in Paragraph 4.5.

4.6 A review of track data indicated that at 10:10 a.m., after entering
the Clayton practice area located afew miles west of Deer Park, the airplane
began a gradual 90° left-turn and continued in a southwestern direction.
The airplane continued in a gradual climb to about 7,000 ft mean sea level (msl)
and then made a 180° right turn. The flight track remained on a northeastern
heading until about 10:18 a.m., at which point the airplane made another 180°
turn to the heading of 208°. The airplane proceeded about 2.5 miles varying in
altitude between from about 7,000 to 7,450 ft msl. At 10:20:53 the track data
indicated the airplane was at an altitude of 7,000 ft ms] with an estimated ground
speed of 77 knots.
ANSWER:Moody Bible has insufficient information to admit or deny the
allegations in Paragraph 4.6, as the NTSB investigation is ongoing, and
therefore denies them.

4.7 From that point, the plane made a sharp 90° right-turn and continued
on a 305° heading for about 3,020 ft for 20 seconds. The plane then made

another sharp 90° right-turn and after about 880 ft and the last recorded track

AMENDED ANSWER AND AFFIRMATIVE
DEFENSES AND JURY DEMAND - 7

 
 

 

data at 10:21:18 indicated an estimated ground speed of 117 knots. The accident
site was about 740 ft southwest of the last recorded track data.
ANSWER:Moody Bible has insufficient information to admit or deny the
allegations in Paragraph 4.7, as the NTSB investigation is ongoing, and
therefore denies them.

4.8 Witnesses reported that they observed the airplane in a steep dive

toward terrain when the wings broke off from the plane. All three people
onboard, trapped in a wingless fuselage and unable to maneuver, plummeted to
their deaths upon impact with the terrain below.
ANSWER:Moody Bible admits witnesses reported that they observed the
airplane in a steep dive toward terrain when the wings broke off from the plane.
Moody Bible denies the remaining allegations contained in Paragraph 4.8 not
specifically admitted herein.

49 About 11:10 another Moody CFI, waiting for the airplane back at
Felts Field for the next scheduled training flight, tried to communicate with CFI
Senn on the radio and on a cell phone. He then contacted personnel at GEG
TRACON who confirmed the subject airplane had disappeared from radar about
10:21.

ANSWER: Moody Bible admits the allegations contained in Paragraph 4.9.

AMENDED ANSWER AND AFFIRMATIVE
DEFENSES AND JURY DEMAND - 8

 
oN

oO CO s HD WA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

4.10 The accident site was in a grass field of rural farmland near Deer
Park, about 20 nautical miles northwest of Felts Field. In character, while there
were some densely populated stands of trees, there were ample open fields
where a successful forced emergency landing could have been accomplished.
The elevation of the open field where the wreckage was found is 2,265 ft msl.
ANSWER: Moody Bible admits the accident site was in a grass field of rural
farmland near Deer Park, about 20 nautical miles northwest of Felts Field and
the elevation of the open field where the wreckage was found was 2,265 ft msl.
Moody Bible denies the remaining allegations contained in Paragraph 4.10 not
specifically admitted herein.

4.11 The wreckage was distributed over 400 ft distance on a median
magnetic bearing of about 030°. The outboard sections of both right and left
wings were at the beginning of the debris field about 330 and 190 ft from the
main wreckage, respectively (see NTSB figure below). The debris between the
outboard wing sections and the main wreckage consisted of left-wing pieces.
All control surfaces and their mass balance weights were accounted for in the
debris field.

ANSWER: Moody Bible admits the allegations contained in Paragraph 4.11.

AMENDED ANSWER AND AFFIRMATIVE
DEFENSES AND JURY DEMAND - 9

 
 

 

V. RESPONDEAT SUPERIOR
5.1 All acts and/or omissions by Defendant Moody were performed or
omitted by authorized agents acting within the scope of their agency. Thus,
under the doctrine of Respondeat Superior, Moody is vicariously liable for all
their acts and/or omissions.
ANSWER: The allegations contained in Paragraph 5.1 are legal conclusions to
which no response is required. In the event a response is deemed required,
Moody Bible admits only those duties imposed by applicable law and denies
the remaining allegations contained in Paragraph 5.1.
VI. FIRST CAUSE OF ACTION
NEGLIGENCE
6.1 All above paragraphs are incorporated herein as though fully set
forth.
ANSWER:Moody Bible incorporates its responses to all previous paragraphs
(1.1 — 5.1) as if set forth fully here.
6.2 Based upon information and belief, Plaintiff Lee further alleges that
Defendant Moody negligently failed to provide Joochan with a safe and
airworthy aircraft. Moody failed to service, maintain, and upgrade the plane

according to the manufacturer's instructions and the several Federal Aviation

AMENDED ANSWER AND AFFIRMATIVE
DEFENSES AND JURY DEMAND - 10

 
Oo CO ~~ DB nH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Administration (FAA) airworthiness directives. As a result, the plane lost
engine power and could not be restarted while performing routine maneuvers.
ANSWER:Moody Bible denies the allegations contained in Paragraph 6.2.

6.3. Defendant Moody's CFI failed to manage the plane's engine
inflight, causing it to cease running.

ANSWER: Moody Bible denies the allegations contained in Paragraph 6.3.

6.4 Defendant Moody's CFI failed to restart the engine by not following
the manufacturer's "Engine Failure During Flight (Restart Procedures)"
checklist as follows:

ENGINE FAILURE DURING FLIGHT (Restart Procedures)

1. Airspeed - 65 KIAS (best glide speed)

2. FUEL SHUTOFF Valve - ON (push full in)

3. | FUEL SELECTOR Valve - BOTH

4. | FUEL PUMP Switch - ON

5. Mixture Control - RICH (if restart has not occurred)

6. MAGNETOS Switch - BOTH (or START if propeller is stopped)

NOTE
If the propeller is wind milling, engine will restart automatically within a few

seconds. If propeller has stopped (possible at low speed), turn MAGNETOS

AMENDED ANSWER AND AFFIRMATIVE
DEFENSES AND JURY DEMAND - 11

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

swift to START, advance throttle slowly from idle and lean the mixture from
full rich as required to obtain smooth operation.

7. FUEL PUMP Switch — OFF

NOTE
If the indicated fuel flow (FFLOW GPH) immediately drops to zero, a sign of
failure of the engine-driven duel pump, return the FUEL PUMP switch to the
ON position.
ANSWER:Moody Bible denies the allegations contained in Paragraph 6.4.

6.5 Moody's CFI failed to glide the plane into landing in any of the
suitable open fields available on the ground below. He failed to follow the
proper "Emergency Landing Without Power Check List:"

EMERGENCY LANDING WITHOUT ENGINE POWER

1. Pilot and Passenger Seat Backs - MOST UPRIGHT POSITION

2. Seats and Seat Belts - SECURE

3. Airspeed - 65 KIAS - Flaps UP - 60 KIAS - Flaps 10° - FULL

4, Mixture Control - IDLE CUTOFF (pull full out)

5. FUEL SHUTOFF Valve - OFF (pull full out)

6. MAGNETOS Switch - OFF

7. Wing Flaps - AS REQUIRED (FULL recommended)

8. STBY BATT Switch - OFF

AMENDED ANSWER AND AFFIRMATIVE
DEFENSES AND JURY DEMAND - 12

 
oO F&F NO Oe

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

9. MASTER Switch (ALT and BAT) - OFF (when landing is assured)

10. Doors - UNLATCH PRIOR TO TOUCHDOWN

11. Touchdown - SLIGHTLY TAIL LOW

12. Brakes - APPLY HEAVILY
ANSWER: Moody Bible denies the allegations contained in Paragraph 6.5.

6.6 Defendant Moody was negligent in other ways as discovery may
reveal. Plaintiffs request reservation of the right to amend this complaint to add
any further acts of negligence discovered.

ANSWER: Moody Bible denies the allegations contained in Paragraph 6.6.

6.7 Defendant Moody was negligent in that it did not maintain, upgrade,
and operate the plane in the manner a reasonably prudent flight school ought to
have done.

ANSWER: Moody Bible denies the allegations contained in Paragraph 6.7.

6.8 Defendant Moody's negligence was the proximate of Joochan's

death and all of plaintiffs' damages.
ANSWER: Moody Bible denies the allegations contained in Paragraph 6.8.
Vil. SECOND CAUSE OF ACTION
RES IPSA LOQUITUR
7.1 In the alternative, Plaintiff Lee further alleges the doctrine of Res

Ipsa Locquitur in that the precise acts of negligence by Defendant Moody's

AMENDED ANSWER AND AFFIRMATIVE
DEFENSES AND JURY DEMAND - 13

 
 

 

agents are currently unknown to Lee. However, an accident of this type
obviously does not normally occur without negligence; the aircraft was
undeniably under Moody's exclusive control for inspection, maintenance and
upgrades prior to the flight and its operation during the flight by Moody's CFI;
and, the accident was not caused by any voluntary action or contribution on
Joochan's part.

ANSWER: Moody Bible denies the allegations contained in Paragraph 7.1.

7.2. Defendant Moody's negligent acts and/or omissions were the
proximate cause of the death of Joochan and all of Plaintiffs' damages.
ANSWER: Moody Bible denies the allegations contained in Paragraph 7.2.

VIII. DAMAGES

8.1 Asa direct and proximate result of Moody's negligence, Joochan
suffered pre-death fright, terror, pain and other suffering, the extent of which
will be proven at trial.

ANSWER: Moody Bible denies the allegations contained in Paragraph 8.1.

8.2 Joochan's estate suffered damages including, but not limited to, loss
of net accumulations of income-both past and future, funeral expenses, medical
expenses, and premature estate taxes.

ANSWER: Moody Bible denies the allegations contained in Paragraph 8.2.

AMENDED ANSWER AND AFFIRMATIVE
DEFENSES AND JURY DEMAND - 14

 
nA & Ww bh

Oo CO ~~ DH

10
iv
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

8.3 Plaintiff Lee and her minor daughter A.L. suffered past and future
special damages including, but not limited to, loss of support, services,
inheritance, guidance, advice, and counseling they would have received from
their husband and father had he been allowed to live a full life.

ANSWER: Moody Bible denies the allegations contained in Paragraph 8.3.

8.4 Plaintiff Lee and her minor daughter A.L. have further sustained
general damages including, but not limited to, extreme mental anguish, grief
and sorrow, and the loss of their husband and father's love and affection,
consortium, nurture, society companionship and the destruction of the parent-
child relationship.

ANSWER: Moody Bible denies the allegations contained in Paragraph 8.4.

8.5 Plaintiff Lee and her minor daughter have sustained further
damages to be proven at trial.

ANSWER: Moody Bible denies the allegations contained in Paragraph 8.5.
GENERAL DENIAL

Moody Bible denies all allegations of Plaintiffs’ Complaint that are not
specifically admitted above.

WHEREFORE, Defendant, THE MOODY BIBLE INSTIUTE OF

CHICAGO, respectfully requests that this Honorable Court dismiss this action

AMENDED ANSWER AND AFFIRMATIVE
DEFENSES AND JURY DEMAND - 15

 
NY DBA nH & WO WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

with prejudice and award Defendant the costs it has incurred in the defense of
this matter, and for any other relief that this Court deems just and equitable.
SEPARATE AND/OR AFFIRMATIVE DEFENSES

BY WAY OF FURTHER ANSWER to Plaintiffs’ Complaint, and as
AFFIRMATIVE DEFENSES thereto, The Moody Bible Institute of Chicago
(“Moody Bible”) alleges as follows:

1. Plaintiffs have failed to state a claim against Moody Bible upon
which can relief can be granted;

2. Plaintiffs’ claims are barred because their injuries and damages
were proximately caused by negligent acts or omissions of third persons over
whom Moody Bible exercised no control and for whose conduct Moody Bible
bears no responsibility. Said acts or omissions intervened between the acts and
omissions of Moody Bible, if any, and the occurrence of the accident, and were
the sole, direct, and proximate cause of Plaintiffs’ damages, if any;

3. To the extent established by the evidence, Plaintiffs’ damages, if
any, were caused by an Act of God over which Moody Bible had no control;

4. To the extent established by the evidence, Plaintiffs’ damages, if
any, were the result of Plaintiffs’ decedent’s sole and/or comparative

negligence;

AMENDED ANSWER AND AFFIRMATIVE
DEFENSES AND JURY DEMAND - 16

 
o SS SN DB Nn LH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

5. To the extent established by the evidence, Plaintiffs have failed to
mitigate their damages, if any;

6. Plaintiffs’ decedent assumed the risk of participating in flight
activities, covenanted not to sue, and expressly waived liability as to Moody
Bible and its respective employees;

7. Plaintiffs’ claims may be barred, in whole or in part, to the extent
Plaintiffs have failed to join indispensable parties necessary to this action;

8. Moody Bible is entitled to an offset for all amounts paid by any non-
party as a consequence of the events alleged by Plaintiffs in their Complaint at
Law; and,

9. Moody Bible reserves the right to amend its Answer so as to allege
additional Affirmative Defenses as further discovery is completed.
JURY DEMAND
The Moody Bible Institute of Chicago requests a trial by jury and hereby
demands the same, consistent with Fed. R. Civ. P. 38.
Wherefore, having fully answered Plaintiffs’ Complaint for Wrongful

Death, the answering Defendant prays as follows:

1. That Plaintiffs’ action be dismissed with prejudice;
2. For costs and disbursements incurred herein;
3. For attorney’s fees as allowed by law; and

AMENDED ANSWER AND AFFIRMATIVE
DEFENSES AND JURY DEMAND - 17

 
oO fo ~ NWN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

4, For such other and further relief as the Court deems just and
equitable.
DATED this 4" day of October 2019.

KSB LITIGATION, P.S.

By:__s/ William C. Schroeder
William C. Schroeder, WSBA #41986
221 N. Wall Street, Suite 210
Spokane, WA 99201
Telephone: (509) 624-8988
Facsimile: (509) 474-0358
Attorneys for Defendant

Michael G. McQuillen

(SEEKING ADMISSION PRO HAC VICE)

Christopher J. Raistrick

(SEEKING ADMISSION PRO HAC VICE)

Nicholas J. Ajello

(SEEKING ADMISSION PRO HAC VICE)

ADLER MURPHY & McQUILLEN LLP

20 South Clark Street, Suite 2500

Chicago, Illinois 60603

Phone: (312) 345-0700

Fax: (312) 345-9860

Email: mmcquillen@AMM-LAW.com
craistrick@AMM-LAW.com
najello@AMM-LAW.com

 

 

 

AMENDED ANSWER AND AFFIRMATIVE
DEFENSES AND JURY DEMAND - 18

 
Oo SF JN DBO OH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

CERTIFICATE OF SERVICE
I hereby certify that on this 4" day of October, 2019, I electronically filed
the foregoing with the Clerk of the Court using the CM/ECF System which will
send notification of such filing to all parties and counsel which are filing users
(LR 5.1(b)), and that I have mailed by United States Postal Service this
document to the following non CM/ECF participants:

No manual recipients

s/ William C. Schroeder
William C. Schroeder

KSB Litigation, P.S.

221 N. Wall St., Ste. 210
Spokane, WA 99201
Telephone: (509) 624-8988
wes@ksblit.legal

Attorneys for Defendant Moody
Bible Institute of Chicago

AMENDED ANSWER AND AFFIRMATIVE
DEFENSES AND JURY DEMAND - 19

 
